HALL, Judge.
Appellant appeals his judgments and sentences for robbery, aggravated assault, and burglary, which offenses were committed on December 22, 1981. We find merit only in his contention that he was improperly sentenced for aggravated assault.
Appellant was sentenced to twenty years’ imprisonment upon his conviction for aggravated assault. The maximum sentence for aggravated assault, a third degree felony, § 784.021(2), Fla.Stat. (1985), is five years’ imprisonment, § 775.082(3)(d), Fla.Stat. (1985). Although the record contains a notice filed by the state of its intention to seek enhancement of appellant’s sentence, the record does not contain any evidence of what consideration the trial court gave that notice. Even if appellant’s sentence had been enhanced, he could not have been sentenced to more than ten years. § 775.084(4)(a)(3), Fla.Stat. (1985).
We, therefore, reverse appellant’s sentence for aggravated assault and remand this cause to the trial court with directions to resentence appellant on the aggravated assault conviction. In the event the state intends to seek enhancement of appellant’s sentence upon remand, it must follow section 775.084, Florida Statutes (1985).
Affirmed in part; reversed in part.
SCHOONOVER, A.C.J., and FRANK, J., concur.